Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provision of AIA .
Detailed Action
Summary
This is the Non-Final Office Action based on application 16/763344 filed 05/12/2020.     
Claims 1-18 have been examined and fully considered.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition ofmatter, or any new and useful improvement thereof, may obtain a patent therefor, subject to theconditions and requirements of this title.
1. The claimed invention of Claims 1-2 & those dependent therefrom are directed to non-statutory subject matter. 
The invention of instant claims 1-2 are drawn towards a method of diagnosis and determining efficacy of treatment of neurodengerative disease. As instantly claimed, specifically in the independent claims, there is not specificity of measurement/detection, or treatment, leaving the claims, as instantly claimed, to merely recite recognition of a natural correlation(level of claimed biomarkers= disease), and applying this recognized correlation without any specifics on how one of ordinary skill would do this. Therefore, the claimed method is non-patent eligible subject matter as instantly claimed. This should be easily solved with claim amendments. 
Mayo Collaborative Services v. Prometheus Laboratories, Inc., 566 U.S. __,132 S.Ct. 1289, 101 USPQ2d 1961 (2012) (Mayo). Also, process claims that aredirected to abstract ideas, such as the claims in Bilski v. Kappos & MPEP § 2106.01. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With respect to Claims 1-2, it is not claimed how the biomarkers are measured, or what levels indicate the patient has disease and what does not. As instantly claimed, it is not clear applicant could make and use the invention without undue experimentation from the realm of possibilities that could be included as instantly claimed. For instance, are the level of biomarkers determined by eyeballing the amount? Please clear up in the claim language.
For Claim 2, it is also not clear what the claimed treatment includes? Could it be any treatment? As claimed, water could be considered a treatment. Does applicant has disclosure for the multitude of treatments? Please clarify in the claim language.


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
1. Claims 1-18 are rejected under 35 U.S.C. 103(a) as being obvious over HAN in Plasmanogen deficiency in early Alzheimer’s disease subjects and in animal models: molecular characterization using electrospray ionization mass spectrometry in view of GROWDON in US 5631168.
Plasmalogen de®ciency in early Alzheimer's disease subjects and
in animal models: molecular characterization using electrospray
ionization mass spectromet
With respect to Claim 1-2, 4-5, 7-8, 11-12, 14-17, HAN et al. teach of a method for diagnosing a patient's Alzheimer's disease health state or change in health state, or for diagnosing Alzheimer's disease, dementia, cognitive impairment, the risk of Alzheimer's disease, the risk of cognitive impairment, or the risk of dementia in a patient (abstract), the method comprising the steps of:
a) analyzing a sample from said patient(male or female, Page 1170, Column 1, first paragraph and table 1) to obtain data for one or more than one metabolite marker ( Page 1169-1170; Table 1, page1170), wherein the quantifying data is obtained using a triple quadrupole mass spectrometer (“Finnigan TSQ-700 Spectrometer,” page 1170, right col., second para.);

c)    using said increase or decrease in the level of said one or more than one metabolite marker in said sample for diagnosing said patient's Alzheimer's disease health state or change in health state, or for diagnosing Alzheimer's disease, dementia, cognitive impairment, the risk of Alzheimer's disease, the risk of cognitive impairment, or the risk of dementia in said patient (abstract), wherein the one or more than one metabolite marker comprises one or more molecule selected from the group consisting of: phosphatidylethanolamine PtdEt 16:0/18.1, 18:0/18.1 (“D” markers, Table 2, page 1172 and Table 3, page 1175), plasmenylethanolamine plasmenyl 16:0/18.1, 16:0/20.4, 16:0/22.4, 16:0/22.6, 18:0/18.1, 18:0/18.2, 18:0/20.4, 18:0/22.6 (“P” markers, Table 2, page 1172 and Table 3, page 1175), and combinations thereof. HAN et al. also teach of using internal standards(Page 1169, column 2, materials and methods, paragraph 1- among many other places in the reference). HAN et al. do not teach of treating the patients. HAN does not teach that the sample is a blood sample(serum or plasma).
GROWDON et al. teach of diagnostic test for neurodegenerative disease, particularly Alzheimer's disease, is disclosed. The method of the invention involves the collection of a sample of bodily fluid(blood , serum, or plasma, summary of the invention, paragraph 1); the analysis of the concentration of neuronal membrane 
With respect to Claims 3, 6 & 13, GROWDON et al. teach of detecting Parkinson’s (detailed description, paragraph 2).

With respect to Claims 10 & 18, HAN et al. teach of using HPL and MS (Page 1169 , materials and methods, column 2, paragraph 2 & abstract).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA M FRITCHMAN whose telephone number is303-297-4344.  The examiner can normally be reached on 9:30-4:30 MT Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander, Lyle can be reached on 5712701254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.